EXHIBIT HALLIBURTON COMPANY BY-LAWS AS AMENDED Offices 1.The registered office of the Corporation required by the Delaware General Corporation Law to be maintained in the State of Delaware shall be in the City of Wilmington, County of New Castle, State of Delaware, or at such other office (which need not be a place of business or principal office of the Corporation) as may be designated from time to time by the Board of Directors in the manner provided by law, and the name of the agent in charge thereof shall be The Corporation Trust Company.The Corporation shall also have offices in the City of Houston, State of Texas, and at such other places as the Board of Directors may, from time to time, appoint. Seal 2.The corporate seal shall have inscribed thereon around the margin the words "Halliburton Company" and "Delaware" and across the center thereof the words "Corporate Seal".The Secretary shall have custody of the corporate seal and the Secretary, or an Assistant Secretary, shall have authority to affix the same to any instrument requiring it and, when so affixed, it may be attested by the Secretary's signature or by the signature of such Assistant Secretary. Stockholders' Meetings 3.All meetings of the stockholders for the election of Directors shall be held in the City of Houston, State of Texas, at such place as may be fixed from time to time by the Board of Directors or at such other place either within or without the State of Delaware as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting.Meetings of stockholders for any other purpose may be held at such time and place within or without the State of Delaware, as shall be stated in the notice of the meeting. 4.Annual meetings of the stockholders shall be held on the third Wednesday in the month of May each year if not a legal holiday, and if a legal holiday, then on the next succeeding business day, at 9:00 a.m., or at such other date and time as shall be designated, from time to time, by the Board of Directors and stated in the notice of meeting, at which time the stockholders shall elect a Board of Directors, in the manner provided for in the Certificate of Incorporation, and transact such other business as may be brought before the meeting.At any meeting of stockholders where Directors are elected, each Director shall be elected by the vote of the majority of the votes cast, provided that if the number of nominees exceeds the number of Directors to be elected and any stockholder proposed nominee has not been withdrawn before the tenth (10th) day preceding the earlier to occur of: (i) the day on which the Corporation mails proxy materials or (ii) the day on which the Corporation mails notice of internet availability of proxy materials to stockholders for the meeting, the Directors shall be elected by the vote of a plurality of the shares represented in person or by proxy at the meeting and entitled to vote on the election of Directors.For purposes of this Section 4, a majority of the votes cast means that the number of shares voted "for" a Director must exceed the number of votes cast "against" that Director; abstentions will be ignored.The Corporation’s Corporate Governance Guidelines provide that each incumbent Director nominee prior to being nominated for election or re-election will have signed and delivered to the Board an irrevocable letter of resignation that is deemed tendered as of the date of the certification of the election results for any Director who fails to achieve a majority of the votes cast at an election of Directors where Directors are elected by a majority of the votes cast.The letter of resignation will be limited to and conditioned on that Director failing to achieve a majority of the votes cast at an election of Directors where Directors are elected by a majority of the votes cast and such resignation shall only be effective upon acceptance by the Board of Directors.If an incumbent Director fails to achieve a majority of the votes cast at an election of Directors where Directors are elected by a majority of the votes cast, the Nominating and Corporate Governance Committee will make a recommendation to the Board on whether to accept or reject the resignation, or whether other action should be taken.The Board will act on the Nominating and Corporate Governance Committee's recommendation considering all factors that the Board believes to be relevant and will publicly disclose its decision and the rationale behind it within ninety (90) days from the date of the certification of the election results.The resignation, if accepted by the Board, will be effective at the time of the Board of Directors’ determination to accept the resignation.Directors shall hold office until the next annual meeting and until their successors shall be duly elected and qualified. 5.At an annual or special meeting of the stockholders, only business properly brought before the meeting shall be conducted.To be properly brought before a meeting of the stockholders, business must be:(i) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board; (ii) otherwise properly brought before the meeting by or at the direction of the Board; or (iii) otherwise properly brought before the meeting by a stockholder.In addition to any other requirements, for business to be properly brought before a meeting of the stockholders by a stockholder, the stockholder must have given timely notice thereof in writing to the Secretary.To be timely, a stockholder's notice must be delivered to or mailed and received at the principal executive offices of the Corporation:(a) with respect to business to be conducted at an annual meeting of stockholders, not less than ninety (90) days nor more than one hundred twenty (120) days prior to the anniversary date of the immediately preceding annual meeting of stockholders of the Corporation; provided, however, in the event the annual meeting of stockholders is more than 30 days before or more than 30 days after such anniversary date, not less than ninety (90) days nor more than one hundred twenty (120) days prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less than 100 days prior to the date of such annual meeting, not later than the close of business on the tenth (10th) day following the public announcement; and (b) with respect to business to be conducted at a special meeting of stockholders, not later than the close of business on the tenth (10th) day following the first public announcement of the date of such special meeting. In order to assist the Corporation and the Board in making a recommendation with respect to the proposed business, a stockholder's notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the meeting of stockholders: (a) a brief description of the business proposed to be brought before the meeting and the reasons for conducting such business at the meeting; (b) the name and address, as they appear on the Corporation's books, of the stockholder proposing such business; (c) the class and number of shares of stock of the Corporation which are beneficially owned by the stockholder, including derivatives, hedged positions and other economic or voting interests; (d) a representation that the stockholder or a qualified representative of the stockholder intends to appear in person at the meeting to bring the proposed business before the meeting; (e) any material interest of the stockholder in such business; and (f) any agreement the stockholder may have with others regarding the proposed business. Notwithstanding anything in the By-laws to the contrary, no business(other than the nomination of a person for election as a Director, which is governed by Section 6, and matters properly brought under Rule 14a-8 of the Securities Exchange Act of 1934, as amended, and included in the Corporation’s notice of meeting) shall be conducted at an annual or special meeting of stockholders except in accordance with the procedures set forth in this Section 5; provided, however, that nothing in this Section 5 shall be deemed to preclude discussion by any stockholder of any business properly brought before a meeting in accordance with these procedures. The Chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with the provisions of this Section 5, and any such business not properly brought before the meeting shall not be transacted. A stockholder shall also comply with all applicable requirements of the Securities and Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder, with respect to the matters set forth in this Section 5. 6.Only persons who are nominated in accordance with the following procedures shall be eligible for election as Directors.Nominations of persons for election to the Board of Directors of the Corporation may be made at an annual or special meeting of stockholders:(i) by or at the direction of the Board of Directors by any nominating committee or person appointed by the Board; or (ii) by any stockholder of the Corporation entitled to vote for the election of Directors at the meeting and who complies with the notice procedures set forth in this Section 6.Such nominations, other than those made by or at the direction of the Board, shall be made pursuant to timely notice in writing to the Secretary.To be timely, a stockholder's notice shall be delivered to or mailed and received at the principal executive offices of the Corporation:(a) with respect to an election to be held at an annual meeting of stockholders, not less than ninety (90) days nor more than one hundred twenty (120) days prior to the first anniversary date of the immediately preceding annual meeting of stockholders of the Corporation; provided, however, in the event the annual meeting of stockholders is more than 30 days before or more than 30 days after such anniversary date, not less than ninety (90) days nor more than one hundred twenty (120) days prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less than 100 days prior to the date of such annual meeting, not later than the close of business on the tenth (10th) day following the public announcement; and (b) with respect to an election to be held at a special meeting of stockholders, not later than the close of business on the tenth (10th) day following the first public announcement of the date of such special meeting. In order to assist the Corporation and the Board in making a recommendation with respect to the proposed nominee, such stockholder's notice to the Secretary shall set forth:(x) as to each person whom the stockholder proposes to nominate for election or re-election as a Director: (i) the name, age, business address and residence address of the person; (ii) the principal occupation or employment of the person; (iii) the class and number of shares of capital stock of the Corporation which are beneficially owned by the person, including derivatives, hedged positions and other economic or voting interests; (iv) a statement whether the nominee intends to tender the advance resignation described in Section 4 of these By-laws; (v) any undisclosed voting commitments or other arrangements with respect to the proposed nominee’s actions as a Director; (vi) other arrangements or matters that would prevent the proposed nominee from being considered an independent Director under the Corporation’s Corporate Governance Guidelines and applicable stock exchange listing standards; and (vii) all other information relating to the person that is required to be disclosed in solicitations for proxies for election of Directors, or is otherwise required, pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended; (y) as to the stockholder giving the notice:(i) the name and address, as they appear on the Corporation's books, of such stockholder; and (ii) the class and number of shares of capital stock of the Corporation which are beneficially owned by the stockholder, including derivatives, hedged positions and other economic or voting interests; and (z) information as to any material relationships, including financial transactions and compensation, between the stockholder and the proposed nominee.The Corporation may require any proposed nominee to furnish such other information as may reasonably be required by the Corporation to determine the eligibility of such proposed nominee to serve as Director of the Corporation.Other than Directors chosen pursuant to the provisions of Section 12, no person shall be eligible for election as a Director of the Corporation unless nominated in accordance with the procedures set forth herein. The Chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that a nomination was not made in accordance with the foregoing procedure, and the defective nomination shall be disregarded.Further, if the stockholder proposing the nominee does not appear at the meeting to present the nomination, the nomination will be disregarded, notwithstanding that proxies in respect of such nomination have been received by the Corporation. The requirements of this Section 6 shall apply to any nomination of a person for election as a Director by a stockholder.A stockholder shall also comply with all applicable requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder, with respect to the matters set forth in this Section 6. 7.The holders of a majority of the voting stock issued and outstanding, present in person, or represented by proxy shall constitute a quorum at all meetings of the stockholders for the transaction of business. 8.At each meeting, every stockholder shall be entitled to vote in person or by proxy and shall have one (1) vote for each share of voting stock registered in his name on the stock books except as provided in Section 12 hereof. 9.Written notice of a meeting of stockholders shall be mailed not less than ten (10) nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting directed to his address as it appears on the records of the Corporation. 10.A complete list of the stockholders entitled to vote at each meeting of the stockholders, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder shall be prepared and shall be open to the examination of any stockholder, for any purpose germane to the meeting during ordinary business hours, for a period of at least ten (10) days prior to the meeting at the principal place of business of the Corporation.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. 11.Special meetings of the stockholders may be called by the Chairman of the Board, the Chief Executive Officer, the President (if a Director), the Board of Directors, or by stockholders owning a majority of the voting stock issued and outstanding. 12.Cumulative voting shall not be allowed.Each stockholder shall be entitled, at all elections of Directors of the Corporation, to as many votes as shall equal the number of shares of stock held and owned by him and entitled to vote at such meeting under Article EIGHTH of the Certificate of Incorporation, as amended, for as many Directors as there are to be elected, unless such right to vote in such manner is limited or denied by other provisions of the Certificate of Incorporation. Vacancies caused by the death or resignation of any Director and newly created directorships resulting from any increase in the authorized number of Directors may be filled by a vote of at least a majority of the Directors then in office, though less than a quorum, and the Directors so chosen shall hold office until the next annual meeting of the stockholders. Board of Directors and Committees 13.The property and business of the Corporation shall be managed by its Board of Directors.The number of Directors which shall constitute the whole Board shall not be less than eight (8) nor more than twenty (20).Within these limits, the number of Directors shall be determined by resolution of the Board of Directors or by the stockholders at the annual meeting. 14.The Directors shall hold their meetings in Houston, Texas, and at such other places as they may designate, and may keep the books of the Corporation outside of Delaware, in the City of Houston, Texas, or at such other places as they may, from time to time, determine. 15.In addition to the powers and authorities conferred by these By-laws, the Board may exercise all such powers of the Corporation and do all such lawful acts and things as are permitted by the Certificate of Incorporation and not by statute required to be exercised or done by the stockholders. 16.Each member of the Board shall be paid such fee as the Board of Directors may, from time to time, by resolution determine. 17.The Board of Directors may, by resolution passed by a majority of the Board, designate one or more committees, each committee to consist of one or more of the Directors of the Corporation.The Board may designate one or more Directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. In the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the Board of Directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent permitted by law and to the extent provided in the resolution of the Board of Directors, shall have and may exercise all the powers and authority of the Directors in the management of the business and affairs of the Corporation . Meetings of the Board and Standing and Special Committees 18.Immediately after each annual stockholders' meeting, the newly elected Board shall meet and for the ensuing year elect such officers as may be determined by the Board and shall attend to such other business as may come before the Board. 19.Regular meetings of the Board and standing or special committees of the Board may be held without notice at such time and place as shall be determined by the Board or the committees, as applicable. 20.At all meetings of the Board and standing or special committees, a majority of Directors or committee members, as applicable, shall constitute a quorum. 21.Special meetings of the Board or standing or special committees may be called by the Chairman of the Board, a Director, the Chief Executive Officer, the President (if a Director) or the Secretary upon one (1) day's notice to each Director or committee member, as applicable, either personally or in the manner permitted by Section 28. Officers 22.The Board of Directors shall elect a President and a Secretary, and shall choose a Chairman of the Board from among its members. The Board of Directors may also elect one or more Vice Presidents (any one or more of whom may be designated Executive Vice President or Senior Vice President), one or more Assistant Secretaries, a Treasurer and one or more Assistant Treasurers, and such other officers as the Board deems appropriate. Each such officer shall hold office after his election until his successor is elected and qualified or until his earlier resignation or removal. Any officer may resign at any time upon written notice to the Corporation. The Board of Directors may remove any officer with or without cause at any time, but such removal shall be without prejudice to the contractual rights of such officer, if any, with the Corporation. Any number of offices may be held by the same person.
